DETAILED ACTION
This office action is responsive to communication filed on March 24, 2021.  Claims 2 and 3 are pending in the application and have been examined by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim 2 have been considered but are moot in view of the new grounds of rejection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2017/0104946) in view of Yadid-Pecht et al. (US 2009/0101798).

	Consider claim 2, Hong teaches:
	An imaging device (figure 1) comprising: 
	a pixel comprising a pixel circuit and a circuit (see figure 2); and 
	wherein: 
	the pixel circuit comprises a photoelectric conversion element (photodiode, 20, paragraph 0018), a first transistor (transfer transistor, 38, paragraph 0019), and a second transistor (source-follower transistor, 40, paragraph 0020), 
4, paragraph 0021), a third transistor (source-follower transistor, 78, paragraph 0023),  
	the photoelectric conversion element (20) is electrically connected to one of a source and a drain of the first transistor (38, see figure 2), 
	the other of the source and the drain of the first transistor (38) is electrically connected to a gate of the second transistor (40, see figure 2), 
	one of a source and a drain of the second transistor (40) is electrically connected to the first wiring (VAA, see figure 2, paragraph 0020), and 
	the other of the source and the drain of the second transistor (40) is electrically connected to a terminal of the first capacitor (C4, i.e. via transistors 42 and 66) and a gate of the third transistor (78, see figure 2),
	one of a source and a drain of the third transistor (78) is electrically connected to a second wiring (VAA, see figure 2), and
	the other of the source and the drain of the third transistor (78) is electrically connected to a column output line (80) through a row-select transistor (76, see figure 2, paragraphs 0023 and 0024).
	Hong does not explicitly teach a second capacitor and a fourth transistor, wherein the other of the source and the drain of the third transistor is electrically connected to a terminal of the second capacitor and a gate of the fourth transistor.
	Yadid-Pecht et al. similarly teaches a pixel readout circuit (see figure 2) comprising one of a source and a drain of a source-follower transistor (210) connected to one of a source and a drain of a row-select transistor (212, see figure 2), wherein the 
	However, Yadid-Pecht et al. additionally teaches a second capacitor (220) and a fourth transistor (248), wherein the other of the source and the drain of the third transistor (i.e. source-follower transistor, 210) is electrically connected to a terminal of the second capacitor (220) and a gate of the fourth transistor (248, i.e. through transistors 212 and 216, see figure 2, paragraphs 0054, 0055 and 0057).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the pixel circuit taught by Hong include a second capacitor and fourth transistor positioned in the manner taught by Yadid-Pecht et al. for the benefit of enabling a high signal-to-noise ratio with simple circuitry (Yadid-Pecht et al., paragraph 0044).

Allowable Subject Matter
Claim 3 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Panicacci et al. (US 6,885,396) teaches a row-select transistor (84) connected to a capacitor and the gate of another transistor (M3, see figure 4A).
Fossum et al. (US 5,471,515) teaches a row-select transistor (60) connected to a capacitor (230) and the gate of another transistor (240, see figure 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696